Citation Nr: 9932370	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran had active service from February 1979 to February 
1982.

This case comes before the Board of Veteran's Appeals on 
appeal of a September 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

One of the issues previously certified on appeal was service 
connection for a psychiatric disorder.  In a February 1999 
rating action the RO granted service connection for a 
dysthymic disorder and assigned a 10 percent rating.  This is 
a complete grant of the benefit sought.  Accordingly this 
issue is not before the Board for appellate consideration.  


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded pursuant 38 U.S.C.A. § 5107 (West 1991).  Once it 
has bee determined that a claim is well grounded, VA has a 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

While the case was pending before the Board in Washington, D. 
C., the veteran submitted a pertinent medical statement from 
a VA staff physician, dated in May 1999.  The appropriate 
waiver form did not accompany this document.  The RO has not 
had the opportunity to review this document.  

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
and VA medical records pertaining to 
current treatment for his bronchial 
asthma.
2.  The RO should request the VA medical 
facility in Alexandria, Louisiana to 
furnish copies of any additional 
treatment records covering the period 
from April 1998 to the present.  

3.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issues in 
appellate status, to include 
consideration of all evidence submitted 
since the February 19, 1999 supplemental 
statement of the case.

If the benefits sought are not granted the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












